                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  IN RE:                                         )
                                                 )        Case Number: 18-04114-DSC
           Jeffery Reed Davenport
                                                 )
           Andria Lynne Davenport
                                                 )        Chapter: 13
                 Debtors                         )

                           MOTION TO SURRENDER COLLATERAL

        COME NOW the Debtors, by and through their attorney of record, and respectfully request
 this Honorable Court for an order allowing them to surrender the 2000 Toyota Sienna. As for
 reasons, your Debtors state as follows:

        1. The 2000 Toyota Sienna is no longer in working condition.

        WHEREFORE, PREMISES CONSIDERED, your Debtors respectfully request this
 Honorable Court issue an order allowing them to surrender the 2000 Toyota Sienna financed with
 TitleMax of Alabama, Inc.

                                                     Respectfully submitted,

                                                     /s/ Grafton M. Weinacker
                                                     Grafton M. Weinacker, Attorney for Debtors
                                                     Bond, Botes, Reese & Shinn, P.C.
                                                     15 Southlake Lane, Suite 140
                                                     Birmingham, Alabama 35244
                                                     (205) 802-2200

                                 CERTIFICATE OF SERVICE
        I hereby certify that I have served a copy of the foregoing pleading upon Bradford W.
 Caraway electronically via CM/ECF to ctmail@ch13bham.com and the creditor listed below by
 depositing a copy of the same in the United States mail properly addressed and first class postage
 prepaid on October 15, 2020.

                                     TitleMax of Alabama, Inc.
                                      15 Bull Street, Suite 200
                                       Savannah, GA 31401

                                                     /s/ Grafton M. Weinacker
                                                     Grafton M. Weinacker




Case 18-04114-DSC13         Doc 52    Filed 10/15/20 Entered 10/15/20 13:28:28           Desc Main
                                     Document     Page 1 of 1
